Case 19-10675-1-rel   Doc 1   Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document     Page 1 of 75
Case 19-10675-1-rel   Doc 1   Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document     Page 2 of 75
Case 19-10675-1-rel   Doc 1   Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document     Page 3 of 75
Case 19-10675-1-rel   Doc 1   Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document     Page 4 of 75
Case 19-10675-1-rel   Doc 1   Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document     Page 5 of 75
Case 19-10675-1-rel   Doc 1   Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document     Page 6 of 75
Case 19-10675-1-rel   Doc 1   Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document     Page 7 of 75
Case 19-10675-1-rel   Doc 1   Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document     Page 8 of 75
Case 19-10675-1-rel   Doc 1   Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document     Page 9 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 10 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 11 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 12 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 13 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 14 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 15 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 16 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 17 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 18 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 19 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 20 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 21 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 22 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 23 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 24 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 25 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 26 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 27 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 28 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 29 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 30 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 31 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 32 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 33 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 34 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 35 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 36 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 37 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 38 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 39 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 40 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 41 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 42 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 43 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 44 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 45 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 46 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 47 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 48 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 49 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 50 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 51 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 52 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 53 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 54 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 55 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 56 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 57 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 58 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 59 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 60 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 61 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 62 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 63 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 64 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 65 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 66 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 67 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 68 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 69 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 70 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 71 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 72 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 73 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 74 of 75
Case 19-10675-1-rel   Doc 1    Filed 04/12/19 Entered 04/12/19 20:06:07   Desc Main
                              Document      Page 75 of 75
